In a negligence action to recover damages for personal injury sustained by plaintiff at a job site when the planks of a scaffold on which he was working gave way and fell down by reason of the alleged defective condition of the scaffold, the defendant appeals from a judgment of the Supreme Court, Queens County, rendered February 11, 1964 after trial, upon a jury’s verdict in favor of the plaintiff. Judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event. Defendant was the alleged supplier of the scaffold. There is no evidence in the record to show that any of the specific-defects which are claimed to have caused the planks to give way and fall down, existed at the time the scaffold was allegedly delivered by defendant to the job site. Without such evidence, defendant may not be held liable to the plaintiff on the theory of negligence (Rosebrock v. General Elec. Co., 236 N. Y. 227). Since such evidence may be available to plaintiff, a new trial is granted. The only evidence submitted by plaintiff was as to general defects; and such evidence was struck out. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.